Citation Nr: 0404855	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-13 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a higher evaluation for left ear hearing 
loss, rated as 10 percent disabling from January 31, 2001.

2.  Entitlement to service connection for an umbilical 
hernia.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran served in a reserve component, which service 
included a period of active duty for training (ACDUTRA) from 
April 1979 to September 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the rating 
issue on appeal as set forth on the preceding page.


FINDINGS OF FACT

1.  The veteran has a profound sensorineural hearing loss in 
the left ear, which equates to level XI under VA's rating 
criteria.

2.  The veteran has hearing within normal limits in the right 
ear, which equates to level I under VA's rating criteria.


CONCLUSION OF LAW

A higher initial rating for left ear hearing loss is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.27, 4.85 (Diagnostic Code 6100) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the June 2002 rating decision granted 
service connection for left ear hearing loss, and rated the 
loss as 10 percent disabling.  On a VA audiological 
evaluation in May 2002, puretone thresholds, in decibels, 
were:




HERTZ





1000
2000
3000
4000
Average
RIGHT

15
25
20
30
22.5
LEFT

110
110
110
110
110

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 0 percent in the left ear.  

Under existing regulations, when, as here, hearing in one ear 
is evidenced by a percentage of discrimination of less than 
35 with an average puretone decibel loss of over 97, and the 
other ear shows a percentage of discrimination of more than 
92 with an average puretone decibel loss of less than 42, the 
maximum permitted evaluation is 10 percent disabling.  38 
C.F.R. § 4.85, Table VI, Table VII (2003).  

The provisions of 38 C.F.R. § 4.86 (2003) allow for 
exceptional patterns of hearing loss such as when the 
puretone thresholds at all four specified frequencies is 55 
decibels or more.  In such cases, Table VI or Table VIA, 
whichever results in the higher rating, will be used.  The 
veteran's left ear hearing loss qualifies as an exceptional 
pattern, but the application of 38 C.F.R. § 4.86 does not 
provide a basis for a higher rating.  This is so because he 
is already at the highest level under either Table.  
38 C.F.R. § 4.85, Table VI, Table VIA.  

By application of the rating criteria, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim.  This is so because no evidence has been presented to 
contradict the clear audiometric readings shown on the VA 
examination that equate to level XI hearing impairment in the 
left ear and level I hearing impairment in the right ear.  
This is so throughout the pendency of the veteran's claim, or 
in other words, since the time that service connection was 
granted.  Fenderson, supra.  

It should also be pointed out that, while the veteran is only 
service-connected for his left ear hearing loss, the Board 
has nevertheless evaluated this case as though the hearing 
loss in both ears was service connected.  Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001) (to be codified at 38 U.S.C. § 1160).  Even 
so, because the right ear loss equates to no more than 
level I hearing impairment, a rating higher than 10 percent 
is not warranted.  38 C.F.R. § 4.85, Table VII.  

In adjudicating the instant appeal, the Board has taken into 
account the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which was signed into law on 
November 9, 2000, just prior to the veteran's original 
claims.  On August 29, 2001 VA promulgated final regulations 
to implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the final regulations are 
effective November 9, 2000, and merely implement the VCAA and 
do not provide any rights other than those provided by the 
VCAA.  See 66 Fed. Reg. at 45,629.

The record reflects that in November 2001, following the 
veteran's filing of his initial claim, the RO provided the 
veteran with an explanation of VA's duty to assist the 
veteran, the information and evidence needed to grant the 
benefit sought, what information and evidence was needed from 
the veteran, and what information VA would try to obtain on 
behalf of the veteran.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The record shows that the veteran was 
provided with a copy of the rating decision of June 2002 
which informed him of the decision made, the evidence 
considered, and the reasons for the decision.  The record 
also shows that the veteran was provided with a Statement of 
the Case (SOC) in March 2003 which notified the veteran of 
the issues addressed, the evidence considered, the 
adjudicative actions taken, the decisions reached, the 
pertinent law and regulations, and the reasons and bases for 
the decisions.  The Board also notes that the SOC provided 
the complete text of the new regulations implementing the 
VCAA.  Following the veteran's appeal he was provided with a 
Supplemental Statement of the Case (SS0C) in May 2003 which 
reported the findings of the Decision Review Officer's de 
novo review.  

The Board finds that in obtaining the veteran's entrance and 
separation physical examinations and providing the veteran 
with a VA examination, which together resulted in a grant of 
service connection and the award of a compensable rating, VA 
has met its duty to assist the veteran in connection with the 
claim for a higher initial rating.  


ORDER

Entitlement to a higher initial evaluation for left ear 
hearing loss is denied.


REMAND

After review of the record, the Board concludes that VA's 
duties to assist under both the VCAA and the new regulations 
have not been fulfilled regarding the veteran's claim for 
service connection for an umbilical hernia.  The Board will 
therefore remand this issue in order to ensure that the 
veteran receives the due process to which he is entitled.

In particular, the Board notes that in both his notice of 
disagreement of July 2002 and his formal appeal, the veteran 
averred that his umbilical hernia occurred and was repaired 
during his period of ACDUTRA.  The veteran requested that VA 
check National Guard and active duty Army records for 
evidence.  The record indicates a query to the National 
Personnel Records Center (NPRC) produced only copies of the 
veteran's entrance and separation physical examinations.  
There is no record of an examination noted on the Medical 
Condition-Physical Profile Record of April 1979.  There are 
no treatment records for the veteran's claimed hernia 
treatment.  In sum, aside from the reports of the entry and 
separation examinations, and the aforementioned profile, 
there are no service medical records.  There is also no 
indication in the record that the RO ever queried any agency 
other than NPRC for records.

The veteran notified the RO that he had given some medical 
records to a veterans' affairs representative at the Hazard, 
Kentucky VFW Post for submission to VA.  In the RO's November 
2001 letter the veteran was informed that the RO had not 
received the medical evidence given to VFW, and requested 
that the veteran contact VFW and ask them to submit the 
records.  There is no record that the RO ever queried VFW.  
See 38 C.F.R. § 3.159(c)(1).    

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
files and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the duty-to-
assist regulations, found at 66 Fed. 
Reg. 45,620-32 (Aug. 27, 2001), are 
fully complied with and satisfied.  
See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002). 

2.  The RO should again contact the 
veteran and request any evidence he 
may have regarding his hernia claim.

3.  The RO should contact the 
veteran and request that he identify 
the name and address of the 
individual at VFW in whom he 
entrusted his medical records.  With 
any necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.

4.  The RO should attempt to obtain 
any medical records held by the 
veteran's former National Guard 
unit.

5.  Since NPRC provided only the 
records of two physical 
examinations, the RO should contact 
NPRC and request additional searches 
for treatment records or hospital 
records or of any other examinations 
which might have been filed with 
unit clinical records or elsewhere.  
See 38 C.F.R. § 3.159(c)(2).

6.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and allow 
them opportunity to secure the 
records.

7.  If, after the foregoing actions 
are completed, there is competent 
medical evidence of a current 
umbilical hernia, or residuals 
thereof, and there is evidence of an 
in-service occurrence or aggravation 
of the disability, the veteran 
should be afforded a VA examination 
by a physician with appropriate 
expertise to evaluate his claim for 
service connection for an umbilical 
hernia.  See 38 C.F.R. § 
3.159(c)(4).  The veteran's claims 
file, including a copy of this 
remand, must be made available to 
the examiner for review.  All 
indicated studies, tests, and 
evaluations deemed necessary should 
be performed and the results noted 
in the examination report.  If any 
disorder is determined to be 
present, the examiner is requested 
to provide an opinion as to whether 
it is at least as likely as not that 
any identified disorder is related 
to the veteran's active military 
service.  The examination report 
must include a complete rationale 
for all opinions expressed.

8.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the service 
connection issue on appeal.

If the benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case and provide the 
veteran and his representative with an appropriate 
opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



